Citation Nr: 1707903	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the face to include the residuals of a traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to March 1977 and from April 1977 to March 1980.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan from November 2012 and January 2013.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran began to manifest residual symptoms of a neurological disorder of the face to include the residuals a TBI within one year of separation of service.

2.  The Veteran's service-connected tinnitus is assigned the maximum schedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the a neurological disorder of the face to include the residuals of a TBI have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  

2.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  See VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

TBI

The Veteran contends that he is entitled to service connection for a neurological disorder of the face to include the residuals of a TBI.  The Veteran's service treatment records indicate that the Veteran was in a car accident in June 1977 which resulted in facial trauma.  A December 2012 VA examination confirmed that this in-service incurrence was a TBI.  The Veteran's service separation examination, in March 1980, indicated that the Veteran experienced chronic discomfort and numbness of his face.  Treatment records indicate that the Veteran continued to experience numbness of his face since separation from service.  The Board finds that the weight of the evidence is sufficient to demonstrate that it is at least as likely as not that competent evidence demonstrates that the Veteran has manifested continuous neurological symptoms since separation from service.  38 C.F.R. § 3.307, 3.309.

Tinnitus

In November 2012, the RO granted the Veteran service connection for tinnitus and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed; seeking a higher evaluation.  The Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no adequate legal basis upon which to award a higher rating.  As a matter of law, a schedular rating for tinnitus in excess of 10 percent is denied.


	(ORDER ON NEXT PAGE)


ORDER

Service connection for a neurological disorder of the face to include the residuals of a TBI is granted.

A disability rating in excess of 10 percent for tinnitus is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


